PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/853,147
Filing Date: 22 Dec 2017
Appellant(s): Futurewei Technologies, Inc.



__________________
Domenico L. Ippolito
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Argument IV. comprises Sections A-L:
Section A. summarizes the disclosure.
Sections B-E. generally look at the prior art references used in the 103 Rejection with some comparison to the disclosure.
Section F. quotes MPEP 2112 and 35 USC 103. 
Sections G-H. argue independent Claims 1, 10, 19 limitations with respect to Bevemyr. 
Section I. argues dependent Claims 6, 15, 24 limitations.
Section J. quotes MPEP 2163.07a and 35 USC 112a.
Sections K-L. argue written description support for the 112a Rejections.

The Sections are responded to as follows:
Sections A-F and J do not present arguments with respect to the claims and are not responded to.
The ordering of responses to the arguments will be Sections L, K, G, H, I as ordered in the Final Office Action of 21 October 2021.

In response to L.
	The prosecution history demonstrates the independent claims 1, 10, 19 were amended 3/10/21 to add “the second management datastore comprising nodes that originate from the first management datastore and nodes that originate from a third management datastore”. The 4/14/21 Non-Final Rejection rejected the amendment based on lack of written description support for the nodes in the second management datastore originating from both first and third management datastores. The 112a Rejection was argued in the 7/1/21 response and maintained in the 10/21/21 Final Rejection.
	Appellant provides that [0072] specifically states the data originates from ‘an intended datastore, a dynamic datastore, or from non-datastore sources such as system-generated data.’ (emphasis added by Examiner)
However, [0072] only describes an example where the “nodes” in the 2nd datastore have an origin of the 1st datastore being selected. There is no description of other nodes in the 2nd datastore and where other nodes origin would be from. The bolded section of [0072] in Appellant’s Brief describes where data items (not necessarily nodes) origin could be from which is also described to explicitly only be a single source, intended or dynamic or another source such as learned or system. Appellant argues it would be obvious to a person of ordinary skill in the art reading [0072] that the “datastore could contain data from any number of datastores, and that two is a number that is explicitly disclosed by virtue of the example of two origin datastores: <intended> and <dynamic>.” (emphasis added by Examiner).
However, as explained in the Final Rejection p. 12, the language only describes ‘the source’ is ‘another datastore’ not, for example, ‘at least one datastore’ or the equivalent. Particularly as the amendment was made to assumingly overcome Bevemyr’s teachings where the sources of the 2nd database is the running database and other sources including the operator’s changes. Whereas the differences being found in Bevemyr’s two databases could, like the Appellant’s disclosure, also be from other sources including a third database but is equally not disclosed. (It is noted that Jupiter is relied on for teaching such limitation and not an overly-lenient interpretation of Bevemyr.)

In response to K.
	The amendment filed 7/1/21 added that the differences that are identified are sent over the network ‘without sending other portions of the first data or the second data’. Support is offered to be in [0039] and [0041-0042]. However, [0039] specifies using a ‘filter’ to identify ‘discrepancies’ between the source and target datastores. The base of the argument for support is that the application identifies reduction of network bandwidth as an advantage instead of sending entire datastores. However, this reduction of bandwidth is being performed with the filtering via two filters between the two databases, while Appellant argues there to be support for such reduction with sending only differences and no other portions (of the filtered data). This is not clear from the written description and [0039] and [0041-0042]. In fact, the sentence “The different values may be included in the output” in [0039] indicates that the different values may be part of the output rather than be the only values in the output.  Thus, the output would include some data and the differences may also be included with this data to create the output.  The original claim only recited that the differences were sent and [0039] shows that these differences were included with other data to create the output that is sent, so the original claims do not inherently provide the support needed for these amendments.
It is not clear, without such support, on what such differences with no other portions being sent would even comprise. For example, using Bevemyr’s Fig. 5 (as the application doesn’t clearly illustrate, at least in the Figures, what such data nodes or values being compared might be) it can be gleaned that 25’ and 27’ DB have, when compared, differences of ‘port 30’ in 25’ and ‘port 35’ in 27’ for vpn 2. Bevemyr shows in 33’ that ‘vpn 2 port 35!’ is identified as the difference. As claim 1 has been amended, the claim language suggests only {‘35’ without other portions of the second data} or {‘30’ without other portions of the first data}, would be sent to the client (the differences without portions of first or second data). Without full support it is not clear if this is in fact what is being sent as sending ‘35’ would result in better reduction of network bandwidth but it is not clear if this is the intent as there is no context or identifier of what ’35’ and how the client would interpret only such difference.

In response to G.
	Appellant argues that Bevemyr does not teach or suggest, even inherently
receiving, by one or more processors of the configuration server from a configuration client, a request that comprises an identifier of a first management datastore and an identifier of a second management datastore
However, Bevemyr teaches a network management system (NMS) monitoring and administration of data networks [0002] whereby a Running database (DB) 25 stores current network configuration of nodes and a network operator 23 transmits information such as reconfiguration commands and receives information such as configuration status to the NMS [0039-0040]. As [0033] indicates, the figures are simplified for clarity and the data networks may and would likely have multiple databases. When the network operator desires to change configuration of network nodes, rather than changing the running DB, the content of the running DB is copied to a Candidate DB 27, desired configuration changes are then entered in the Candidate DB. 
Here it is also noted that the instant application identifies using NETCONF, see [0038] ‘an existing NETCONF client may request data from both the intended datastore and the operational datastore and perform a comparison’. Bevemyr also used NETCONF, see [0045], and as Appellant notes on p. 17 of the Appeal Brief, Enns section 8.7.5.1 was mentioned in the Response to Arguments of the FOA. Enns, used in the rejection of claim 1, is the NETCONF standard document, where Examiner simply notes the contents of NETCONF messages when performing a copy config operation (as in [0043] of Bevemyr), the source and target parameters are required.
Instant Application [0039] identifies that “NETCONF is extended by adding  a new management operation, compare, that compares two management datastores to determine if they contain the same values. The compare operation may take three parameters: an identifier of a source datastore, an identifier of a target datastore, and a filter that specifies which portions of the management datastores to compare”
Bevemyr illustrates such in Fig. 4 and [0049] that the Running DB and Candidate DB are each identified for Step 1 S1: Generate text and metadata and S2: Compare. Thus, it is not persuasive that Bevemyr does not have any identification of what to compare, Bevemyr’s Compare command cannot compare zero or 1 object, a compare operation needs two (or more) objects to compare. 

In response to H.
	 Appellant argues that Bevemyr not teach or suggest
in response to the request, sending over a network to the configuration client, by the one or more processors of the configuration server, the differences
However, Bevemyr Fig. 2 shows that the network operator 23 communicates with UI 21 of the NMS 9, and the NMS stores at least the two DB 25, 27 and the Model 29. Fig. 4 shows that the Compare operation of 25, 27, 29 to be compared in S2 and S3 to Generate Diff. Bevemyr teaches in [0039] “The network interface 19 is configured to transmit information, such as reconfiguration commands, to the network nodes 3, 5, 7 of the data network 1, and to receive information, such as configuration status reports, from the data network nodes. The user interface 21 is configured to transmit information, e.g. information on the current configuration of data network nodes, to user equipment 11 of a network operator 23, and to receive information from the user equipment 11 of the network operator 23, e.g. information on desired changes to the configuration of data network nodes, and commands instructing the NMS system 9 to implement the desired configuration changes in the data network 1.” As outlined in the Final Rejection and as amended by Appellant in reference to Bevemyr [0012] teachings,  Bevemyr [0012] teaches that by “generating a Diff representing the difference therebetween, it becomes easy to see which desired configuration changes have been prepared for and which configuration changes are yet to be prepared for before actually implementing the changes in the network.” (emphasis added). Bevemyr [0049] teaches the network operator, after easily seeing such Diff, giving a command to implement these desired configuration changes.

In response to I.
	Appellant argues that the prior art does not teach or suggest claim 6 limitation
	the receiving of the NMDA command further comprises receiving a dampening period; and the comparing of the first data with the second data to identify differences comprises only including data nodes that have remained different for at least the dampening period in the differences
Appellant argues that Lee is not comparing the data of the primary database with the data in the secondary DB, and the teachings of Lee related to “Lag” are not related to other cited references performing comparing. However, Lee teaches a client specifying a replication delay parameter as the Lag [0078], also [0005-0006]. Lee’s system provides this Lag time as there may be differences between a secondary DB and primary DB, and to wait the Lag time before sending a query to the secondary DB so as to ensure there to be no difference between the primary DB and secondary DB. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Bevemyr, Jupiter, and Enns teaches the comparing the first and second data to identify differences as in claims 1, 6. Lee is relied on as teaching that the secondary DB, having data from the primary DB, will not be replicated until a certain Lag time has been exceeded, and as such, waiting a Lag time/ dampening period before the secondary DB values are used as there will be differences if using the secondary DB value before the lag time, resulting in an inaccurate difference. The sense of the comparison in Lee being different from the claimed sense is not persuasive as the sense is not claimed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GREGORY TODD/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        
Conferees:
/KENT KRUEGER/Primary Examiner, Art Unit 2474                                                                                                                                                                                                
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.